Citation Nr: 1421635	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left ankle disorder

2. Entitlement to service connection for a left knee disorder

3. Entitlement to a temporary total convalescent rating under 38 C.F.R. § 4 30 based on surgery for a left knee disorder in February 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to October 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2007 and May 2009 RO rating decisions.  In March 2011, the Veteran testified at a Travel Board hearing.  The transcript is of record.  The matter was previously before the Board, most recently in December 2013, when the Board remanded for additional development and due process concerns.

This appeal has been advanced on the Board's docket pursuant to 38 C F R
§ 20 900(c (2013).  38 U.S.C.A. § 7107(a (2) (West 2002).  


FINDINGS OF FACT

1.  A left ankle disorder did not begin in service and is not related to service.

2.  A left knee disorder did not begin in service and is not otherwise related to service.  

3.  The February 2008 surgery was not provided in conjunction with a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(2013).

2.  The criteria for service connection for a left knee disorder have not been met.  §§ 1110, 1112, 1131; 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

3.  The criteria for a temporary total rating are not met.  38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June 2007 and August 2008.  

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records that are relevant to the issues.  VA afforded the appellant an examination and obtained opinions to determine whether the left ankle or left knee disorder was related to service.  The Board finds the examination and opinions are adequate:  the examiner reviewed the record and considered all evidence, including the Veteran's histories, and provided addendum opinions which are supported by rationale which is consistent with the medical record.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran contends that he has a left ankle disorder and a left knee disorder that are related to service.  He specifically asserts that he hurt his left ankle playing volleyball for physical training during service in 1988.  The Veteran also reports that he hurt his left knee when he was hit with a pugil stick during boot camp and then in March 1991 playing volleyball.  The Veteran claims that he has suffered from ankle and left knee problems since service

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for certain chronic conditions, including arthritis, will be presumed if they are manifest to a compensable degree within a year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

An August 1988 treatment report notes the Veteran's two-day history of left knee pain, worse with flexion and running, and weakness and swelling.  He explained that he had twisted his left leg.  Examination revealed no locking, edema, effusion, crepitus, joint line pain, tenderness, or instability, and McMurray and Apley tests were negative.  The assessment was a left medial collateral strain, and the Veteran was placed on light duty for 24 hours.  An October 1988 treatment record reveals the Veteran's history of left knee pain for three weeks, since a sprain.  Examination revealed slight tenderness.  A November 1988 treatment report indicates that the Veteran was seen for a left ankle trauma.  He reported that while playing volleyball, he jumped up and landed in a hole and inverted his left ankle.  The Veteran stated that he had a history of torn ligaments in the instep of his left foot from a year prior to military service.  The assessment was an acute ligamentous strain of the left ankle.  A November 1988 X-ray report indicated that there was no ankle fracture.  A subsequent November 1988 follow-up record reveals the Veteran's history that the ankle was improved.  The Veteran was assessed with resolved left ankle sprain and returned to full duty.  

A May 1989 "Tuberculin Reactor Questionnaire" reveals a negative history as to unexplained muscle or joint aches that lasted more than three days.  A June 1989 "Tuberculin Reactor Questionnaire" reveals a positive history of muscle or joint aches that lasted more than three days.  The examiner's notation refers to a twisted knee.  The examiner did not specify which knee was affected.  A July 1989 treatment record reveals a diagnosis of a knee sprain, for which the Veteran was provided an Ace bandage.  The record does not indicate which knee was affected.  August, September, November, and December 1989 "Tuberculin Reactor Questionnaires" reveal negative histories as to unexplained muscle or joint aches that lasted more than three days and a November 1989 Dental Health Questionnaire reveals a negative history as to painful joints.  

A January 1991 Dental Health Questionnaire reveals the Veteran's history of painful joints, but the record indicates that the history related to the shoulder.  A March 1991 treatment entry noted that the Veteran was seen for an injury to his right knee while playing volleyball.  The assessment was knee sprain.  Additional treatment entries dated in March 1991 and April 1991 refer to a right knee sprain.  There were no references to any left knee problems at those times. 

Post-service private and VA treatment records show treatment, including surgery for left ankle and left knee problems.  Such records also show treatment for intercurrent left ankle and left knee injuries.

A February 2002 report from A.E.C. indicates that the Veteran was referred by his employer for a work-related injury that occurred three months earlier.  The Veteran reported that he was taking a heavy water bottle off his truck for a delivery and he slipped, causing his left ankle to roll under.  The Veteran reported that he heard a pop and indicated that he had been having a great deal of pain since that time.  The impression was a left ankle sprain in which the symptoms had not resolved.  April 2002 private treatment records reveal the Veteran's history of rolling the ankle in November 2001 with no remission of the symptoms, despite conservative treatment.  The record indicates that the Veteran underwent an arthroscopic partial synectomy of the left ankle.  The postoperative diagnosis was left ankle anterior impingement syndrome soft tissue.  A May 2002 private treatment record reveals the Veteran's history of pain, swelling, and grinding in the knee since falling while walking on a slick surface with his crutches and brace about a month earlier.  A September 2002 private operative report indicates that the Veteran underwent a repair of the left peroneus brevis tendon.  The postoperative diagnosis was a longitudinal tear and instability of the left peroneus brevis tendon.  December 2002 private medical records reveal histories of knee pain and popping since July.  The Veteran reported that he slipped in July 2002 delivering water at work and sustained an ankle injury, for which he had undergone two operations, and then recently slipped and sustained a hyperflexion injury to the left knee.  The assessment was a possible medial meniscus tear.  Magnetic resonance imaging (MRI) of the knee showed chondromalacia and no evidence of meniscal tear.  The assessment was "patellofemoral chondromalacia in a patient who has a workers compensation injury for his ankle and subsequently fell while using his crutches because of the ankle injury and therefore his knee injury is work compensation related."

February 2003 private treatment records reveal that the Veteran sustained a work injury to the ankle in July 2002 and then fell, injuring the knee.  The records also reveal a diagnosis of chondromalacia.  May 2003 private treatment records reveal the Veteran's history of left knee pain since June 2002, after falling on the kneecap after ankle surgery.  The Veteran underwent an autologous chondrocyte implantation.   

A January 2004 private operative record indicates that the Veteran was status-post traumatic incident at work with autologous chondrocyte implantation performed May 2003.  The record adds that the Veteran's postoperative course had been notable for pain, restriction of motion, poor compliance with therapy, and poor correction of range of motion.  A June 2004 private treatment record indicates that the Veteran was status-post a twisting injury at the mall the previous Thursday.  He explained that he slipped on a puddle of soda and sustained a hyperflexion injury.  The record indicates that the Veteran was status-post autologous chondrocyte implantation, for which he had filed for Workers' Compensation.  An October 2004 private treatment record indicates that the Veteran had continued "mechanical symptoms associated with the patellofemoral joint following a fall after he had been released from his workers compensation knee injury."  The assessment was acute exacerbation of chondral pathology.  The examiner found the injury was not related to the Veteran's workers compensation injury; instead, the examiner anticipated a finding of acute aggravation of chronic degenerative chondral pathology.

A September 2005 statement from G B H., MD, indicates that the Veteran had longstanding degenerative problems associated with his left knee.  Dr. H. reported that the Veteran had a recurrent injury at the mall in June 2004 and exacerbated the symptoms associated with his degenerative process.  Dr. H. stated that arthroscopic surgery was warranted. 

An October 2006 VA treatment record reveals the Veteran's "past surgical history" of surgeries on the left ankle and left knee after a workman's compensation injury to the left ankle.  

June 2007 VA treatment records reveal the Veteran's history of twisting the left knee.  The record also reveals the Veteran's history that his knee problems began in service.  X-ray images showed minimal degenerative changes.  A November 2007 VA treatment record reveals a diagnosis of patellofemoral arthritis.  The record indicates that the arthritis was likely reaggravated by the June 2007 fall, which "probably disrupted the cartilage autograft that was placed in 2003."  

A February 2008 VA nursing discharge note indicates that the Veteran underwent a left knee arthroscopy.  A diagnosis was not provided at that time.  A June 2008 VA orthopedic surgery note reported that the Veteran was followed for left knee arthritis.  It was noted that the Veteran underwent a left knee arthroscopy and debridement in February 2008 which was significant for grade 2 to 3 chondromalacia of the patella, particularly on the medial surface.  The assessment was osteoarthritis of the left knee.  Subsequent records show additional assessment of meniscal tear of the knee.  A June 2011 VA treatment record reveals the Veteran's history of left knee pain since a June 2001 injury.  

An October 2011 VA examination record reveals the Veteran's history of injuring the left ankle doing physical training in approximately 1988.  He reported that he treated for a "serious sprain," given Ibuprofen and crutches, and told to stay off of it for three weeks.  The Veteran reported that he continued to have problems with the left ankle, explaining that he would feel like it would roll under.  He reported injuring the ankle again in 2001, at which time he was told that radiographic images showed scar tissue.  He added that a doctor told him that the tear found in 2001 was from a previous tendon injury.  The Veteran reported undergoing surgery for the 2001 injury and having intermittent symptoms since the surgery involving the ankle.  The examiner noted that a November 1988 X-ray report was negative for fracture of the left ankle, adding that the corresponding medical record describing the injury or follow-up care was not located.  The examiner further noted that the Veteran was separated from service for an unrelated medical condition and that post-service medical records revealed injury to the ankle.  The examiner determined it was less likely than not that the left ankle disorder was related to service.  The examiner explained that there was only one service medical record pertaining to the left ankle, which showed that the ankle was negative for fracture.  The examiner reported that although the X-ray imaging was triggered by an incident involving the left ankle, there was no record found to correspond to the X-ray and no documentation of follow-up care, complaint, evaluation, or diagnosis.  The examiner added that the post-service records showed injury to the ankle, leading to two ankle surgeries.  The examiner found it reasonable to conclude the Veteran's ongoing left ankle disorder was related to the post-service injury and surgical treatment.  The examiner noted that there were no records from the interval years between discharge from service and the injury in 2002 to show a left ankle disorder existed prior to 2002.  

The record also reveals the Veteran's history of injuring the left knee twice during service, initially during boot camp when he was hit on the lateral side of the knee with a stick, which resulted in diagnosis of strain, and again in 1991 while playing volleyball, which resulted in diagnosis of sprain.  He reported that after the first injury, his knee would bother him intermittently, but he attributed it to aging.  He reported additional problems after the second injury, for which he saw a family physician who told him he had a sprain and advised him to stay off the knee for a few days.  He reported that he then reinjured the knee while on crutches after ankle surgery.  After examination and review of the records, the examiner determined it was less likely than not that the left knee disorder was related to service.  The examiner explained that the service medical records showed treatment for right knee sprain in 1991, without any documented complaints, diagnoses, or findings related to the left knee during service.  The examiner added that the Veteran had a clear history of a left knee injury after service with no documentation of complaints, treatment, or diagnose between service and the post-service injury.  

The examiner provided addendum opinions in 2014, after review of the 1988 service treatment records pertaining to the left ankle and knee.  The examiner determined it was less likely than not that the left ankle disorder was related to service.  The examiner explained that although the Veteran sustained a sprain in November 1988, the sprain was documented as having "resolved one week later with negative examination at that time (no erythema, ecchymosis, or edema; full range of motion; no instability).  The examiner reported that "this is the anticipated, typical progression/resolution of a simple strain/sprain type injury."  The examiner added that there was no record of ongoing problems with the left ankle dating back to service until the Veteran injured the ankle at work in 2001.  The examiner did not find convincing evidence to change the previous opinion in regard to the claim for left ankle condition, as there was no indication of chronicity or progression of the left ankle sprain from 1988.

The examiner also determined it was less likely than not that the left knee disorders, diagnosed as chondromalacia, meniscal tear, and degenerative joint disease, were related to service.  The examiner explained that chondromalacia patella is thought to arise after trauma to the knee or due to overuse.  Given the history of trauma to the left knee following a left ankle injury in 2001, the examiner found the proximate cause of the Veteran's current left knee condition was the work-related left ankle injury and subsequent left knee injury.  The examiner further found the medial meniscal tear was most likely related to more recent trauma, including a documented history of multiple falls on the left knee since 2001.  The examiner added that although there was a twisting injury noted in service, and twisting injuries can cause meniscal tears, there was no effusion or edema and negative meniscal signs on examination at that time of the twisting injury and during a second examination for knee complaints in October 1988.  Therefore, the examiner found no compelling evidence that the meniscal tear arose related to the knee injury during service.  The examiner also reported that degenerative joint disease arises as a routine part of aging but can occur earlier and/or have an accelerated course in individuals with a history of knee trauma, such as that experienced by the Veteran in 2001 and beyond.  The examiner found the history of minor ligamentous strain injury of the left knee during service with no direct trauma to the knee and no evidence of internal disruption of the knee (no effusion, no instability) was less plausible as a significant risk factor for development of degenerative joint disease when compared with the significant trauma(s) occurring in 2001 and beyond.

Left Ankle Disorder

Service connection is not warranted for a left ankle disorder.  Initially, the Board finds that a preponderance of the evidence shows that no chronic left ankle disability was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect treatment for ankle sprain in 1988, subsequent service treatment and examination records do not suggest a persistent or chronic condition, though the Veteran was asked about joint problems during subsequent dental treatment and received treatment for other conditions, and the Veteran did not allege the existence of ongoing symptoms during service.  Furthermore, the post-service evidence indicates that the chronic condition began after service.  In this regard, the Board notes that the histories provided by the Veteran in conjunction with treatment, particularly initial treatment for the ankle, attribute the symptoms to an injury in 2001, with no history of preexisting injury or symptoms involving the left ankle.  Furthermore, a VA examiner has provided a probative opinion that the left ankle disorder was not related to service, to include the injuries during service.  There is no contrary medical opinion of record.

The Veteran currently asserts that the left ankle disorder began during service and has continued since service.  Although competent to report this history, the Board finds that the history it is not credible based on the more credible evidence of no chronic disability until after discharge:  namely, the absence of a history of an ankle problem when asked about joint problems between August and December 1989 and the histories provided during the initial post-service treatment and thereafter which do not reveal nay history of preexisting issues involving the ankle but rather indicate that the symptoms began after the 2001 injury.  Thus, the Board finds a left ankle disorder was not present until more than one year following the Veteran's discharge from service.  

Furthermore, the evidence does not suggest that a left ankle disorder is related to service.  There is no medical opinion of record linking the left ankle disorder disability to service.  Furthermore, as noted above, the Veteran has not provided a credible history of chronic left ankle disorder during and since service.  A VA examiner has provided a probative opinions that the left ankle disorder was not caused by service, to include the injury therein.  Although the appellant might believe that his left ankle disorder is related to service, the medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the left ankle disorder.  Thus, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

The Board acknowledges that the Veteran has reported that during treatment for the 2001 injury, a doctor told him he had a tendon injury and scar tissue prior to 2001.  Although a layperson may be competent to report a contemporaneous diagnosis, a remote history of a medical opinion related by medical professionals is of limited, if any probative value.  This is historically because the remote history, "filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable."  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) with Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  Even assuming the Veteran's statements and his recollections of statements by a doctor in 2001 are competent evidence, the statements do not indicate that the current right ankle disability is related to a preexisting tendon injury or scar tissue, and the Board finds the statements, in the absence of any corroborative findings in the records associated with the initial treatment for the right ankle, are of less probative value than the medical evidence indicating that the current right ankle disability is unrelated to his active service.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  
 
Left Knee Disorder

Service connection is not warranted for a left knee disorder.  Initially, the Board finds that a preponderance of the evidence shows that no chronic left knee disability was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect treatment for twisted knee in 1988 and 1989, subsequent service treatment and examination records do not suggest a persistent or chronic condition, though the Veteran was asked about joint problems during dental treatment and received treatment for other conditions, and the Veteran did not allege the existence of ongoing symptoms during service.  

The Veteran currently asserts that he reinjured the knee in 1991.  Although the Veteran is competent to report this history, the Board finds the current history of injury to the left knee in 1991 is not credible because it is contradicted by the service treatment records which reveal injury to the right knee - not the left knee -- in 1991.  The service treatment records are more probative than the current history: they are contemporaneous with the injury and the consistent notations of injury to the right knee in multiple service treatment records indicate that there was not a transcription error.  

Furthermore, the post-service evidence indicates that the chronic condition began after service.  In this regard, the Board notes that the histories provided by the Veteran in conjunction with treatment, particularly initial treatment for the knee, attribute the symptoms to an injury in 2002, with no history of preexisting injury or symptoms involving the left knee.  Furthermore, a VA examiner has provided a probative opinion that the left knee disorder was not related to service, to include the injuries during service.  There is no contrary medical opinion of record.

The Veteran currently asserts that the left knee disorder began during service and has continued since service.  Although competent to report this history, the Board finds that the history it is not credible based on the more credible evidence of no chronic disability until after discharge:  namely, the absence of a history of knee problems when asked about joint problems between August and November 1989  and the histories provided during the initial post-service treatment and thereafter which do not reveal any history of preexisting issues involving the knee but rather indicate that the symptoms began after the 2002 injury.  Thus, the Board finds a left knee disorder was not present until more than one year following the Veteran's discharge from service.  

Furthermore, the evidence does not suggest that a left knee disorder is related to service.  There is no medical opinion of record linking the left knee disorder disability to service.  Furthermore, as noted above, the Veteran has not provided a credible history of chronic left knee symptoms during and since service.  A VA examiner has provided a probative opinions that the left knee disorder was not caused by service, to include injury therein.  Although the appellant might believe that his left knee disorder is related to service, the medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the left ankle disorder.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Temporary Total Ratings under 38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The Veteran asserts a temporary total rating is warranted based on left knee surgery.  For a temporary total rating under § 4.30, there is a threshold legal requirement that the treatment be for a service-connected disability.  The Veteran has not established service connection for a left knee disorder.  Thus, clearly, this legal requirement is not met, and the Veteran's claim lacks legal merit.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.



ORDER

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

A temporary total convalescent rating under 38 C.F.R. § 4.30 is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


